i          i      i                                                                 i     i      i




                                 MEMORANDUM OPINION

                                         No. 04-09-00668-CV

                                    IN THE MATTER OF M.F.

                      From the 289th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2009-JUV-00976
                             Honorable Carmen Kelsey, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 28, 2010

DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion states that appellant has

conferred with appellee and that appellee does not oppose the motion. Therefore, we grant the

motion and dismiss the appeal. See TEX . R. APP . P. 42.1(a).

                                                       PER CURIAM